DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 07/24/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are currently pending and examined below. 

Drawings

2.	The drawings filed on 07/24/2019 have been accepted and considered by the Examiner. 

Priority

3.	The Applicants priority to Korean Application # 10-2018-0091972, filed on August 7, 2018, has been accepted and considered in this office action. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 7, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (U.S. Patent # 9691378 B1) in view of Xu (U.S. Patent Application Publication # 2021/0189625 A1) and further in view of Kim (U.S. Patent Application Publication # 2020/0213700 A1).


claim 1, Meyers teaches an apparatus, comprising at least one microphone configured to receive a voice from a user (Col 1, lines 54-67, teach a voice activated device, while col 3, lines 54-67, explicitly teach a microphone as the input device for this voice activated device); 

a voice recognizer configured to identify an operation command based on the voice 5received by the at least one microphone (Col 6, lines 15-40, teach that the said voice activated device has a backend system that recognizes the voice input commands); 

a washing unit configured to wash laundry (Col 1, lines 54-67, teach use of a washing machine);

a sensor configured to sense a state of a door coupled to the washing unit (Col 11, lines 1-16, teach that said voice activated electronic device may also include one or more microphones and/or transducers. Microphones may be any suitable component capable of detecting audio signals. Microphones may include one or more sensors for generating electrical signals and circuitry capable of processing the generated electrical signals. Microphones may include multiple microphones capable of detecting various frequency levels. Said voice activated electronic device may include multiple microphones placed at various positions about voice activated electronic device to monitor/capture any audio outputted in the environment where voice activated electronic device is located. The various Col 5, lines 18-21, teach that a non-verbal sound trigger such as the sound of a door opening of a washing machine may be used by the user to activate the voice activated device);

Although Meyers teaches the use of processors (Figure 2), it may not explicitly detail a processor configured to control operation of the washing unit according to the operation command, when the 10door is changed from an open state to a close state after power of the appliance is turned on. This is taught by Xu (Paragraphs 111-120, teach the use of a control request and state of a washing machine from open to closed to control the operation of said machine);

Meyers and Xu can be considered as analogous art as they belong to a similar field of endeavor in remote control of systems by a user. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Meyers (Use of a speech input based remote control to control a device) with those of Xu (Use of remote signals to control a washing machine) so as to provide a solution to the safety problem of the remote control of the washing machine (Xu, para 22);

Kim (Para 80, teaches the control of a washing machine by user speech);

Meyers, Xu and Kim can be considered as analogous art as they belong to a similar field of endeavor in remote control of systems by a user. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Kim (Use of a speech input to control a washing machine) with those of Meyers and Xu (Use of remote signals to control a washing machine) so as to provide improved usability of the home appliance (washing machine), simplify the manipulators for selecting functions and options  of said home appliance, improve the esthetic feeling of the home appliance and reduce the manufacturing cost of the home appliance (Kim, paragraphs 27-28).

With regards to claim 2, Meyers may not explicitly detail the limitation wherein the processor is further configured to generate a guidance message to request a check of the washing unit, when the sensed state of the door is maintained in the closed state after the apparatus has been turned on. However, Xu once again teaches this (Para 120, further teaches that it is detected whether the door body of the washing machine is in a closed state. The washing machine can be remotely controlled by the mobile terminal successfully only if the door body of the washing machine is in a closed state. A remote control start state is displayed on an operation interface of the washing machine. The washing machine may 

Meyers, Kim and Xu can be considered as analogous art as they belong to a similar field of endeavor in remote control of systems by a user. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Meyers and Kim (Use of a speech input based remote control to control a washing machine) with those of Xu (Use of remote signals to control a washing machine) so as to provide a solution to the safety problem of the remote control of the washing machine (Xu, para 22). 

With regards to claims 15-16, these are apparatus claims for the corresponding method claims 1-2. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 15-16 are similarly rejected under the same rationale as applied above with respect to method claims 1-2.

claim 7, Meyers teaches the apparatus of claim 1, further comprising a memory configured to store data sensed by the sensor (Col 6, lines 15-40, teach use of storage/memory devices which can be configured to store any type of data including sensor data). 

With regards to claim 19, this is an apparatus claim for the corresponding method claim 7. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to method claim 7.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Xu further in view of Kim and in further view of Barnes (U.S. Patent # 10268814 B1).

With regards to claim 8, Meyers, Xu and Kim may not explicitly detail the limitation wherein the data stored in the memory is initialized when the power of the apparatus is turned off. However, this is taught by Barnes (Col 8, lines 45-50, teach that the storage device is initialized when it is powered off).

Meyers, Xu, Kim and Barnes can be considered as analogous art as they belong to a similar field of endeavor in use of storage devices to handle sensor data. It would thus have been obvious to one having ordinary skill in the art to .  

6.	Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Park (U.S. Patent Application Publication # 2016/0147207 A1) and further in view of Kim.

With regards to claim 9, Meyers teaches a method for controlling an apparatus, the method comprising 15receiving a voice from a user (Col 1, lines 54-67, teach a voice activated device, while col 3, lines 54-67, explicitly teach a microphone as the input device for this voice activated device);

identifying an operation command based on the received voice (Col 6, lines 15-40, teach that the said voice activated device has a backend system that recognizes the voice input commands); 

However, Barnes may not explicitly detail identifying history of a door coupled to a washing unit of the apparatus, wherein the history comprises occurrences of an open state and a closed state of the door. This is taught by Park (Para 61 an figures 1-8, teach that the home appliance controller 402 of the washing machine 700 searches for a control operation associated with opening and then closing of the door from a control history of the washing machine);

Park also teaches controlling operation of the washing unit according to the operation command, based 20upon the history of the door indicating that a state of the door has changed from the open state to the closed state after turning on the apparatus (Paragraphs 61-62 and figures 1-8, teach the control of the washing machine by the user using his smartphone using a control command and based on the history of the door of the washing machine);

Meyers and Park can be considered as analogous art as they belong to a similar field of endeavor in remote control of systems by a user. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Meyers (Use of a speech input based remote control to control a device) with those of Park (Use of remote signals and door history to control a washing machine) so as to provide a convenient control of the washing machine process using the user’s smartphone (Park, paragraphs 8-9);

Finally, although Park does teach the use of a smartphone equipped with a microphone to input said command (See figure 8), the command to control the operation in Park may not explicitly detail a voiced command. This is taught by Kim (Para 80, teaches the control of a washing machine by user speech);

Meyers, Park and Kim can be considered as analogous art as they belong to a similar field of endeavor in remote control of systems by a user. It would thus Kim, paragraphs 27-28).

With regards to claim 13, Meyers and Kim may not explicitly detail the limitation further comprising 5storing, in a memory, the history of the door. However, Park teaches this (Para 54, teaches a control history storage unit).

Meyers, Kim and Park can be considered as analogous art as they belong to a similar field of endeavor in remote control of systems by a user. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Meyers and Kim (Use of a speech input based remote control to control a washing machine) with those of Park (Use of remote signals and door history to control a washing machine) so as to provide a convenient control of the washing machine process using the user’s smartphone (Park, paragraphs 8-9). 

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Park further in view of Kim and in further view of Xu (U.S. Patent # 10268814 B1).

With regards to claim 10, Meyers, Park and Kim may not explicitly detail the limitation further comprising generating a guidance message to request a check of the washing unit, when the state 25of the door is maintained in the closed state after the apparatus has been turned on. However, Xu teaches this (Para 120, further teaches that it is detected whether the door body of the washing machine is in a closed state. The washing machine can be remotely controlled by the mobile terminal successfully only if the door body of the washing machine is in a closed state. A remote control start state is displayed on an operation interface of the washing machine. The washing machine may further indicate that the control channel is successfully opened to the mobile terminal through remote control. If the door body of the washing machine is in an open state, information that the door body of the washing machine is not closed and information indicating that remote control authorization fails are fed back to the mobile terminal through the status feedback channel. Information instructing a user to close the door body may also be sent through the status feedback channel).

Meyers, Park, Kim and Xu can be considered as analogous art as they belong to a similar field of endeavor in remote control of systems by a user. It would thus have been obvious to one having ordinary skill in the art to advantageously Xu, para 22). 

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Park further in view of Kim in further view of Xu and in further view of Barnes.

With regards to claim 14, Meyers, Park, Kim and Xu may not explicitly detail the limitation further comprising initializing the history of door when the power of the apparatus is turned off. However, this is taught by Barnes (Col 8, lines 45-50, teach that the storage device is initialized when it is powered off).

Meyers, Park, Kim, Xu and Barnes can be considered as analogous art as they belong to a similar field of endeavor in use of storage devices to handle sensor data. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Barnes (Initialization of storage device when it is powered off) with those of Meyers, Park, Kim and Xu (Use of remote speech signals to control a washing machine) as this is a common design choice.  


Allowable Subject Matter

9.	Claims 3-6, 11-12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

10.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Kang (U.S. Patent Application Publication # 2014/0313047 A1), Koetz (U.S. Patent # 9966070 B2). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)